DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species of figure 1 (241,251) without traverse in the reply filed on 2/01/2022 is acknowledged. Regarding Applicant’s assertion concerning the generic claims, the examiner notes that claim 1 is generic to the claimed species but claims 2-4, 9, 11-13, and 15-20 are not generic (since each of the species claims do not require all the limitations of these claims). Nevertheless, the examiner has examined these claims along with the elected species as Applicant desired. 
Examiner’s Comments – Claim Interpretation 
The term “straight light” is interpreted in light of Applicant’s specification, which reads, “the term ‘straight light’ denotes light directed in a particular direction or directed to a target without being radiated” (paragraph 30).
The term “focal light” is interpreted in light of Applicant’s specification, which reads, “The term ‘focal light’ denotes converging light and diverging light directed such that the light has a focal point” (paragraph 30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20170104245 A) in view of Wang (US 20140375981 A1), Green (US 8253940 B1), and Krishnan (US 20180088040 A1).
Regarding claim 1, Park teaches a measurement system comprising: 
an illumination module comprising a light source (110), a collimating optical element (120), a polarization state generator (130), a beam control optical element (380), and a relay mirror; 
a mirror module comprising a reflective objective mirror (300); 
a stage (600); and 
a detector (200), 
wherein the beam control optical element (380) is movable (paragraph 68 of attached translation) to relay light received from the polarization state generator to a plurality of positions (paragraph 69 of attached translation; figures). 

    PNG
    media_image1.png
    693
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    503
    384
    media_image2.png
    Greyscale

Park doesn’t explicitly teach an optical fiber; the collimating optical element is a mirror; the beam control optical element is a mirror; a relay mirror; a first beam splitter.
Like Park (and like Applicant), Wang is directed to ellipsometry and teaches an illumination module comprising a beam control mirror (407) and a relay mirror (406), wherein the beam control mirror (407) is movable to relay light received from a polarization state generator (110; paragraph 54) to a plurality of positions on the relay mirror (406). Additionally, Wang teaches that the mirrors (which can be supplemented with masks) to move beams can be used in place of or in addition of slits/masks to move beam. Furthermore, Wang teaches that a moveable mirror provides the benefit of precise control of incident angle (paragraph 58) and changing the angle of incidence to what one desires (paragraph 64).


    PNG
    media_image3.png
    674
    962
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park by replacing (or supplementing) the beam control optical element (of Park) with a beam control mirror and relay mirror (as taught by Wang) because Wang teaches these are known equivalents for the purpose of moving a beam (as evidenced by Wang) and because it provides the benefit of precise movement of the beam (and therefore a precise change of the incident angle).
The above combination doesn’t explicitly teach an optical fiber; the collimating optical element is a mirror; and a first beam splitter.
Like Park (and like Applicant), Green is directed to ellipsometry and teaches an optical fiber (OF) and a collimating mirror (COL with mirrors M1 and M2) (column 7, lines 20-50; figure 1).

    PNG
    media_image4.png
    357
    763
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify illumination module of the above combination by utilizing an optical fiber and replacing the collimating lens with a collimating mirror because these are known variants in the art for the purposes of transmitting a beam and collimating a beam and in order to provide the benefit of allowing greater versatility with respect to the placement of the optical elements (since fibers allow one to use sources far away without losing the signal while collimating mirrors allow one to redirect the light source and thus both allow greater versatility with respect to the placement of the light source and other optical elements).
The above combination doesn’t explicitly teach a first beam splitter.
However, Park teaches that the system can be operated in a large angle mode (figure 1) as well as a small angle mode (figure 3). Krishnan is directed to a similar system and teaches a first beam splitter (206). Also, as can be seen by comparing figure 6 with figure 9, Krishnan illustrates that a beam splitter can be helpful having small measurement angles.

    PNG
    media_image5.png
    619
    500
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    704
    496
    media_image6.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a first beam splitter to measure at small angles, while ensuring adequate space between the illuminating and detecting components of the optical system. 
Regarding claim 2, in the above combination the collimating mirror converts light received from the light source into straight light, and provides the straight light to the polarization state generator (Park, figure 1 and Green, figure 1).  
Regarding claim 3, in the above combination the optical fiber (OF) adjusts an angle-of-incidence spread of light received from the light source, and relays the light to the collimating mirror (Green, OF, figure 1; as explained by Park, the diameter of the opening [which in the combination is the diameter of the fiber] influences the spread).  
Regarding claim 4, in the above combination the beam control mirror and the relay mirror in combination converts straight light into focal light (Park, figure 1 and Wang, figure 4A both illustrate diverging light, which is a type of focal light).  
Regarding claim 11, Park teaches the reflective objective mirror comprises a convex mirror and a concave mirror having an opening formed at a center of the concave mirror, wherein the convex mirror is disposed at a lower side of the concave mirror in a direction of incidence of light from the first beam splitter and is upwardly convex, and the concave mirror is disposed at an upper side of the convex mirror and is downwardly concave (Park, figure 3).  
Regarding claim 12, Park teaches  a first half portion of the convex mirror receives light passing through the opening of the concave mirror, and reflects the received light onto a first half portion of the concave mirror; the first half portion of the concave mirror provides, onto the stage, the light reflected from the first half portion of the convex mirror; a second half portion of the concave mirror receives light reflected from the stage, and reflects the received light to a second half portion of the convex mirror; and the second half portion of the convex mirror reflects the light reflected from the second half portion of the concave mirror such that the light is outwardly reflected through the opening (figure 5 with figure 3 for context to show the rest of the path of the beam reflected by the sample).  
Regarding claim 13, Park teaches when viewed in a top view, the concave mirror has a disc shape, and the convex mirror has a circular shape (implied by figure 4 and paragraphs 52-53 since inner circle corresponds to the shape of the convex mirror which blocks light creating a dark pattern in the same shape as it; similarly, the disc P1 corresponds to the shape of the concave mirror).  
Regarding claim 16, Park teaches a measurement system comprising: 
an illumination module comprising a light source (110), a collimating optical element (120), a polarization state generator (130), a beam control optical element (380), and a relay mirror; 
a mirror module comprising a reflective objective mirror (300); 
a stage (600); and 
a detector (200), 
wherein the beam control optical element (380) is movable (paragraph 68 of attached translation) to relay light received from the polarization state generator to a plurality of positions (paragraph 69 of attached translation; figures),
wherein the light source (110) generates light and provides the light to the collimating element (120), the polarization state generator polarizes the straight light received from the collimating mirror, and provides the polarized light to the beam control optical element (figures)
Park doesn’t explicitly teach an optical fiber; the collimating optical element is a mirror; the beam control optical element is a mirror; a relay mirror; a first beam splitter; wherein the light source generates light and provides the light to the collimating mirror via the optical fiber, the collimating mirror converts the light received from the light source into straight light, and provides the straight light to the polarization state generator; the beam control mirror relays the polarized light received from the polarization state generator to the relay mirror
Like Park (and like Applicant), Wang is directed to ellipsometry and teaches an illumination module comprising a beam control mirror (407) and a relay mirror (406), wherein the beam control mirror (407) is movable to relay light received from a polarization state generator (110; paragraph 54) to a plurality of positions on the relay mirror (406). Additionally, Wang teaches that the mirrors (which can be supplemented with masks) to move beams can be used in place of or in addition of slits/masks to move beam. Furthermore, Wang teaches that a moveable mirror provides the benefit of precise control of incident angle (paragraph 58) and changing the angle of incidence to what one desires (paragraph 64); the beam control mirror relays the polarized light received from the polarization state generator to the relay mirror (figures).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park by replacing (or supplementing) the beam control optical element (of Park) with a beam control mirror and relay mirror (as taught by Wang) because Wang teaches these are known equivalents for the purpose of moving a beam (as evidenced by Wang) and because it provides the benefit of precise movement of the beam (and therefore a precise change of the incident angle).
In the above combination, the beam control mirror and the relay mirror in combination converts the polarized light received from the polarization state generator into focal light, and provides the focal light to the mirror module (Park, figure 1 and Wang, figure 4A both illustrate diverging light). The above combination doesn’t explicitly teach an optical fiber; the collimating optical element is a mirror; and a first beam splitter.
Like Park (and like Applicant), Green is directed to ellipsometry and teaches an optical fiber (OF) and a collimating mirror (COL with mirrors M1 and M2) (column 7, lines 20-50; figure 1); wherein the light source generates light and provides the light to the collimating mirror via the optical fiber, the collimating mirror converts the light received from the light source into straight light, and provides the straight light to the polarization state generator (figure 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify illumination module of the above combination by utilizing an optical fiber and replacing the collimating lens with a collimating mirror (as taught by Green above) because these are known variants in the art for the purposes of transmitting a beam and collimating a beam and in order to provide the benefit of allowing greater versatility with respect to the placement of the optical elements (since fibers allow one to use sources far away without losing the signal while collimating mirrors allow one to redirect the light source and thus both allow greater versatility with respect to the placement of the light source and other optical elements).
The above combination doesn’t explicitly teach a first beam splitter.
However, Park teaches that the system can be operated in a large angle mode (figure 1) as well as a small angle mode (figure 3). Krishnan is directed to a similar system and teaches a first beam splitter (206). Also, as can be seen by comparing figure 6 with figure 9, Krishnan illustrates that a beam splitter can be helpful having small measurement angles.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a first beam splitter to measure at small angles, while ensuring adequate space between the illuminating and detecting components of the optical system. 
Regarding claim 17, in the above combination the beam control mirror is movable to relay the light received from the polarization state generator to a plurality of positions on the relay mirror (Wang, figure 4).  
Regarding claim 18, in the above combination the beam control mirror and the relay mirror in combination adjusts an angle of incidence and an azimuth of light incident upon the stage from the mirror module (Wang, figure 4 and paragraphs 58 and 64).  
Regarding claim 19, Park teaches the reflective objective mirror and the stage are movable to adjust an angle of incidence and an azimuth of light incident upon the stage from the mirror module (figure 1).  
Regarding claim 20, Park teaches a measurement system comprising: 
an illumination module comprising a light source (110), a collimating optical element (120), a polarization state generator (130), a beam control optical element (380), and a relay mirror; 
a mirror module comprising a reflective objective mirror (300), the reflective objective mirror comprising a convex mirror and a concave mirror and the convex mirror is below the concave mirror in a direction of incidence of light from the beam splitter (figures); 
a stage (600); and 
a detector (200), 
the collimating optical element converts light received from the light source into straight light, and provides the straight light to the polarization state generator (Park, figure 1)
wherein the beam control optical element (380) is movable (paragraph 68 of attached translation) to relay light received from the polarization state generator to a plurality of positions (paragraph 69 of attached translation; figures),
wherein the light source (110) generates light and provides the light to the collimating element (120), the polarization state generator polarizes the straight light received from the collimating mirror, and provides the polarized light to the beam control optical element (figures),
a first half portion of the convex mirror and a first half portion of the concave mirror exclusively provide light received from the illumination module to the stage, and a second half portion of the convex mirror and a second half portion of the concave mirror exclusively reflect. onto the detector, light reflected from the stage (figures; also see the discussion above with respect to this limitation for more details).
Park doesn’t explicitly teach an optical fiber; the collimating optical element is a mirror; the beam control optical element is a mirror; a relay mirror; a first beam splitter, the beam splitter provides the light received from the illumination module to the reflective objective mirror; wherein the light source generates light and provides the light to the collimating mirror via the optical fiber, the collimating mirror converts the light received from the light source into straight light, and provides the straight light to the polarization state generator; the beam control mirror relays the polarized light received from the polarization state generator to the relay mirror.
Like Park (and like Applicant), Wang is directed to ellipsometry and teaches an illumination module comprising a beam control mirror (407) and a relay mirror (406), wherein the beam control mirror (407) is movable to relay light received from a polarization state generator (110; paragraph 54) to a plurality of positions on the relay mirror (406). Additionally, Wang teaches that the mirrors (which can be supplemented with masks) to move beams can be used in place of or in addition of slits/masks to move beam. Furthermore, Wang teaches that a moveable mirror provides the benefit of precise control of incident angle (paragraph 58) and changing the angle of incidence to what one desires (paragraph 64); the beam control mirror relays the polarized light received from the polarization state generator to the relay mirror (figures).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park by replacing (or supplementing) the beam control optical element (of Park) with a beam control mirror and relay mirror (as taught by Wang) because Wang teaches these are known equivalents for the purpose of moving a beam (as evidenced by Wang) and because it provides the benefit of precise movement of the beam (and therefore a precise change of the incident angle).
In the above combination, the beam control mirror and the relay mirror in combination converts the polarized light received from the polarization state generator into focal light, and provides the focal light to the mirror module (Park, figure 1 and Wang, figure 4A both illustrate diverging light).  The above combination doesn’t explicitly teach an optical fiber; the collimating optical element is a mirror; and a first beam splitter.
Like Park (and like Applicant), Green is directed to ellipsometry and teaches an optical fiber (OF) and a collimating mirror (COL with mirrors M1 and M2) (column 7, lines 20-50; figure 1); wherein the light source generates light and provides the light to the collimating mirror via the optical fiber, the collimating mirror converts the light received from the light source into straight light, and provides the straight light to the polarization state generator (figure 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify illumination module of the above combination by utilizing an optical fiber and replacing the collimating lens with a collimating mirror (as taught by Green above) because these are known variants in the art for the purposes of transmitting a beam and collimating a beam and in order to provide the benefit of allowing greater versatility with respect to the placement of the optical elements (since fibers allow one to use sources far away without losing the signal while collimating mirrors allow one to redirect the light source and thus both allow greater versatility with respect to the placement of the light source and other optical elements).
The above combination doesn’t explicitly teach a first beam splitter; the beam splitter provides the light received from the illumination module to the reflective objective mirror 
However, Park teaches that the system can be operated in a large angle mode (figure 1) as well as a small angle mode (figure 3). Krishnan is directed to a similar system and teaches a first beam splitter (206), the beam splitter provides the light received from the illumination module to the reflective objective mirror. Also, as can be seen by comparing figure 6 with figure 9, Krishnan illustrates that a beam splitter can be helpful having small measurement angles.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a first beam splitter to measure at small angles, while ensuring adequate space between the illuminating and detecting components of the optical system. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Wang, Green, and Krishnan, as applied to claim 1 above, and further in view of Mehanian (US 7397553 B1).
Regarding claim 5, in the above combination the beam control mirror comprises a flat mirror which is swingable or semi-rotatable (Wang, paragraph 97).  
In the above combination the mirror also appears to be flat (Wang, figure above). Additionally, Mehanian is also concerned with ellipsometry and teaches having a flat mirror (column 3, lines 5-15).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the beam control mirror is a flat mirror in order to facilitate smooth and fast movement of the mirror, while simplifying alignment and reducing unintended deformations of the beam shape.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Wang, Green, and Krishnan, as applied to claim 1 above, and further in view of Liphardt (US 20060268271 A1).
Regarding claim 7, in the above combination the relay mirror reflects light received from the beam control mirror onto the mirror module (see figures above).  
It’s unclear from the figures whether the relay mirror is concave; therefore, the above combination doesn’t explicitly teach the relay mirror comprises a concave mirror.  
Like Park (and like Applicant), Liphardt is directed to ellipsometry. Liphardt teaches a relay mirror (SM2) comprises a concave mirror (figure 5B; paragraph 87).  Furthermore, Liphardt teaches that it is conventional to have a relay mirror comprise a concave mirror (paragraphs 4-5).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the relay mirror of the above combination comprise a concave mirror because this is conventional in the art and to allow it to focus the light beam into the desired direction.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Wang, Green, and Krishnan, as applied to claim 1 above, and further in view of Cho (US 20180073979 A1).
Regarding claim 9, in the above combination the polarization state generator receives the light from the collimating mirror (see citations and figures above).  
The above combination doesn’t explicitly teach the polarization state generator comprises a polarizer and a compensator; the polarizer primarily polarizes the light received from the collimating optical element to convert the light into linearly polarized light; and the compensator secondarily polarizes the linearly polarized light to convert the linearly polarized light into elliptically polarized light.
Cho teaches a polarization state generator comprises a polarizer (130) and a compensator (140); the polarizer primarily polarizes the light received from the collimating optical element (120) to convert the light into linearly polarized light; and the compensator secondarily polarizes the linearly polarized light to convert the linearly polarized light into elliptically polarized light (abstract and paragraph 39).

    PNG
    media_image7.png
    459
    700
    media_image7.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the polarization state generator comprises a polarizer and a compensator; the polarizer primarily polarizes the light received from the collimating mirror to convert the light into linearly polarized light; and the compensator secondarily polarizes the linearly polarized light to convert the linearly polarized light into elliptically polarized light.  A person would be motivated to make this modification in order to provide precise and detailed characterization of the sample, including identifying potential defects.
Regarding claim 15, Park teaches the detector (200) comprises a polarization state analyze (210; paragraph 37), a mirror (see citations and figures above).  
Park doesn’t explicitly teach the detector comprises a mirror and an imaging camera; and the polarization state analyzer comprises a polarizer and a compensator.  
Like Park (and like Applicant), Cho is directed to ellipsometry. Cho teaches the detector comprises an imaging camera (180) and the polarization state analyzer comprises a polarizer and a compensator (140a and 150; paragraphs 104-105; figure 11).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the detector comprises an imaging camera, and the polarization state analyzer comprises a polarizer and a compensator, in order to provide precise and detailed characterization of the sample, including identifying potential defects.
The above combination doesn’t explicitly teach the detector comprises a mirror.
Official Notice is taken that it is well known in the art of optical measurement and testing to include mirrors in the detecting arm of an optical measurement system.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the detector comprises a mirror in order to provide greater versatility with respect to the positioning of the detector (since the mirror can direct the beam towards a variety of different positions).
Additional Prior Art
Application 17/225,275 is directed to similar subject matter, but it currently doesn’t appear to be double patenting.
US 20040100632 A1 discloses

    PNG
    media_image8.png
    822
    1170
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    614
    916
    media_image9.png
    Greyscale


US 20140375981 A1 discloses a moving mirror (407)
Hallmeyer (US 6504608 B2; cited by Applicant)  discloses

    PNG
    media_image10.png
    574
    641
    media_image10.png
    Greyscale

Wang (US 9952140 B2; cited by Applicant) discloses

    PNG
    media_image11.png
    745
    535
    media_image11.png
    Greyscale

Krishnan (US 10215693 B2; cited by Applicant)

    PNG
    media_image12.png
    680
    536
    media_image12.png
    Greyscale

Niu (US 20190103248 A1; cited by Applicant) discloses

    PNG
    media_image13.png
    493
    675
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    477
    698
    media_image14.png
    Greyscale


KR 101844627 B1 discloses

    PNG
    media_image15.png
    429
    342
    media_image15.png
    Greyscale

Bultman (US 7106425 B1) is concerned with ellipsometry and teaches an optical fiber (100) and a collimating mirror (102) (column 44, lines 15-40; figure 11A).

    PNG
    media_image16.png
    503
    841
    media_image16.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/Examiner, Art Unit 2877